DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel (US PG PUB 2007/0277891) in view of Henderson et al. (US 8,424,129, hereinafter “Henderson”).
Regarding Claim 1, Frankel discloses a faucet hose adapter (fig. 10), comprising: a flexible elongated tube (para 0017 discloses “the apparatus may be configured to fit securely over a faucet to protect young children from the hard edges and/or hot surfaces of the faucet”) having a first end (ann. fig. 10) opposite a second end (ann. fig. 10) defining a channel (faucet hose adapter 100 bore fits faucet 105) therebetween; wherein the first end is dimensioned to secure over a faucet (105) such that fluid (water) dispensed from the faucet exits through the second end.

    PNG
    media_image1.png
    286
    458
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    285
    428
    media_image2.png
    Greyscale

FRANKEL – ANNOTATED FIGURES 7 and 10
Frankel discloses the claimed invention, except an aperture disposed through the elongated tube adjacent to the first end, wherein the aperture is configured to receive a faucet valve handle therethrough.
Henderson teaches an aperture (34) disposed through a faucet hose adapter (12) adjacent to a first end (16), wherein the aperture is configured to receive a faucet (40) valve handle (diverter valve handle 42) therethrough (illustrated in fig. 6).
It would have been obvious to one having ordinary skill in the art at a time to the effective filing date to have modified the body of the first end of the faucet hose adapter, as disclosed by Frankel, by adding an aperture to access a faucet diverter valve, as disclosed by Henderson, for the purpose of “user can easily access a shower diverter 42 without removing the bath spout cover 10 from the bath spout 40” (Henderson col. 4 lines 45-53). This also allows the user to stop water flowing from a faucet hose adapter by not blocking the outlets with a removable cap or merely a washcloth or other loose item with the user’s reach (Frankel para 0024) because the user can merely use the faucet’s diverter valve. The use of the faucet’s diverter valve allows water to flow to the shower head without removal of the faucet hose adapter.
Regarding Claim 2, Henderson teaches the first end (ann. fig. 10) comprises an elastic material (deformable material, such as an elastomeric material, col. 5 lines 3-6), configured to selectively move between an expanded position and a retracted position, wherein the first end frictionally engages the faucet when in the retracted position (ann. fig. 7).
Regarding Claim 3, Frankel discloses a rigid collar (collar, ann. fig. 7) disposed within the channel (bore of faucet hose adapter), wherein the rigid collar is configured to prevent flexion of the elongated tube about the faucet (105).
Regarding Claim 4, Frankel discloses a spray nozzle (190) affixed to the second end (ann. fig. 10), wherein the spray nozzle comprises a plurality of openings (spray pattern, para 0028) on a distal end (ann. fig. 10) thereof.
Regarding Claim 7, Frankel discloses a flexibility of the elongated tube (105) varies along a length thereof, such that the flexibility at the second end (tube 120) is greater than at the first end (para 0027 “a hose 180 and/or a sprayer 190 may be directly or indirectly coupled to the spout 120, perhaps in a detachable manner, or the hose/sprayer may be integral or otherwise substantially permanently secured to the spout 120. The hose 180 may be flexible, such as a rubber, braided, plastic, poly or other material hose or tubing, among other possibilities. In one embodiment, the hose 180 may be retractable into the apparatus 100 or another container. For example, in the embodiment of FIG. 10, part of the elephant's nose may be configured to uncoil, dispense or otherwise extend such that the sprayer 190 is proximate a child sitting near the apparatus 100 (e.g., in a bathtub or sink in which the faucet 100 is installed) and retract back into the apparatus 100 after use”).

Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel (US PG PUB 2007/0277891) in view of Henderson et al. (US 8,424,129, hereinafter “Henderson”) as applied above, in further view of Hecht et al. (US 1,217,597, hereinafter “Hecht”)
Regarding Claim 5, Frankel as modified above discloses the claimed invention, except a proximal end of the spray nozzle comprises a smaller diameter than the distal end thereof.
Hecht teaches a proximal end (15) of a spray nozzle (11) comprises a smaller diameter (diameter at end 6 is smaller than distal end 7, as illustrated in fig. 1; and p 1 l 77-102).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the nozzle, as disclosed by Frankel as modified above, by using a wider nozzle, as taught by Hecht, for the purpose of inserting a cake of soap between upper and lower portions of a nozzle (p. 1 l91-93).
Regarding Claim 6, Frankel as modified above discloses the claimed invention, except a proximal end of the spray nozzle is removably securable to the second end.
Hecht teaches a proximal end (6) of a spray nozzle (11) is removably securable to a second end (5) (p. 1 l 77-82 describes removably securable).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the nozzle, as disclosed by Frankel as modified above, by using a removable nozzle, as taught by Hecht, so that a removable brush or sponge can be used.
Regarding Claim 8, Frankel as modified above discloses the claimed invention, except a sponge attachment removably securable to the second end.
Hecht teaches a sponge (fig. 3) attachment (15) removably securable (retained by spring clips, p. 1 l 56-60) to a second end (fig. 3).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the nozzle, as disclosed by Frankel as modified above, by using a sponge, as taught by Hecht, for the purpose of inserting a cake of soap between upper and lower portions of a nozzle and this will result in a good lather as the rough sponge engages the soap in a rotary motion (p 1 l 91-102).

Claims 9-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel (US PG PUB 2007/0277891) in view of Henderson et al. (US 8,424,129, hereinafter “Henderson”) in further view of Black et al. (US 6,205,598, hereinafter “Black”).
Regarding Claim 9, Frankel discloses a faucet hose adapter (fig. 10), comprising: a flexible elongated tube (para 0017 discloses “the apparatus may be configured to fit securely over a faucet to protect young children from the hard edges and/or hot surfaces of the faucet”) having a first end (ann. fig. 10) opposite a second end (120) defining a channel (faucet hose adapter 100 bore fits faucet 105) therebetween; wherein the first end is dimensioned to secure over a faucet (105) such that fluid (water) dispensed from the faucet exits through the second end (120.
Frankel discloses the claimed invention, except an aperture disposed through the elongated tube adjacent to the first end, wherein the aperture is configured to receive a faucet valve handle therethrough.
Henderson teaches an aperture (34) disposed through a faucet hose adapter (12) adjacent to a first end (16), wherein the aperture is configured to receive a faucet (40) valve handle (diverter valve handle 42) therethrough (illustrated in fig. 6).
It would have been obvious to one having ordinary skill in the art at a time to the effective filing date to have modified the body of the first end of the faucet hose adapter, as disclosed by Frankel, by adding an aperture to access a faucet diverter valve, as disclosed by Henderson, for the purpose of “user can easily access a shower diverter 42 without removing the bath spout cover 10 from the bath spout 40” (Henderson col. 4 lines 45-53). This also allows the user to stop water flowing from a faucet hose adapter by not blocking the outlets with a removable cap or merely a washcloth or other loose item with the user’s reach (Frankel para 0024) because the user can merely use the faucet’s diverter valve. The use of the faucet’s diverter valve allows water to flow to the shower head without removal of the faucet hose adapter.
Frankel as modified above, discloses the claimed invention, except a rigid base having an opening therethrough, wherein the first end is affixed to the rigid base about the opening.
Black teaches a rigid base (7 and 12), having an opening (24) therethrough, wherein the first end (trunk of elephant) is affixed to the rigid base about the opening.
It would have been obvious to one having ordinary skill in the art at a time to the effective filing date to have modified the body of the first end of the faucet hose adapter, as disclosed by Frankel, by using a rigid base that is attached to a wall, as taught by Black, for the purpose of using a single piece to cover both a faucet and control knobs for hot and cold water (Black col. 3 lines 8-23).
Regarding Claim 10, Henderson teaches the first end (ann. fig. 10) comprises an elastic material (deformable material, such as an elastomeric material, col. 5 lines 3-6), configured to selectively move between an expanded position and a retracted position, wherein the first end frictionally engages the faucet when in the retracted position (ann. fig. 7).
Regarding Claim 11, Frankel discloses a rigid collar (collar, ann. fig. 7) disposed within the channel (bore of faucet hose adapter), wherein the rigid collar is configured to prevent flexion of the elongated tube about the faucet (105).
Regarding Claim 12, Frankel discloses a spray nozzle (190) affixed to the second end (ann. fig. 10), wherein the spray nozzle comprises a plurality of openings (spray pattern, para 0028) on a distal end (ann. fig. 10) thereof.
Regarding Claim 15, Frankel discloses a flexibility of the elongated tube (105) varies along a length thereof, such that the flexibility at the second end (tube 120) is greater than at the first end (para 0027 “a hose 180 and/or a sprayer 190 may be directly or indirectly coupled to the spout 120, perhaps in a detachable manner, or the hose/sprayer may be integral or otherwise substantially permanently secured to the spout 120. The hose 180 may be flexible, such as a rubber, braided, plastic, poly or other material hose or tubing, among other possibilities. In one embodiment, the hose 180 may be retractable into the apparatus 100 or another container. For example, in the embodiment of FIG. 10, part of the elephant's nose may be configured to uncoil, dispense or otherwise extend such that the sprayer 190 is proximate a child sitting near the apparatus 100 (e.g., in a bathtub or sink in which the faucet 100 is installed) and retract back into the apparatus 100 after use”).
Regarding Claim 17, Frankel discloses the rigid base (12) further comprises a planar rear surface configured to rest flush against a wall surface.
Regarding Claim 18, Frankel discloses the rigid base (12) is configured to resemble an animal (elephant, fig. 3).
Regarding Claim 19, Black teaches a front surface of the rigid base (12, fig . 3) comprises indicia (elephant) thereon configured to entertain a child.

Claims 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel (US PG PUB 2007/0277891) in view of Henderson et al. (US 8,424,129, hereinafter “Henderson”) in further view of Black et al. (US 6,205,598, hereinafter “Black”), as applied above in Claim 9, in further view of Hecht et al. (US 1,217,597, hereinafter “Hecht”)
Regarding Claim 13, Frankel as modified above discloses the claimed invention, except a proximal end of the spray nozzle comprises a smaller diameter than the distal end thereof.
Hecht teaches a proximal end (15) of a spray nozzle (11) comprises a smaller diameter (diameter at end 6 is smaller than distal end 7, as illustrated in fig. 1; and p 1 l 77-102).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the nozzle, as disclosed by Frankel as modified above, by using a wider nozzle, as taught by Hecht, for the purpose of inserting a cake of soap between upper and lower portions of a nozzle (p. 1 l91-93).
Regarding Claim 14, Frankel as modified above discloses the claimed invention, except a proximal end of the spray nozzle is removably securable to the second end.
Hecht teaches a proximal end (6) of a spray nozzle (11) is removably securable to a second end (5) (p. 1 l 77-82 describes removably securable).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the nozzle, as disclosed by Frankel as modified above, by using a removable nozzle, as taught by Hecht, so that a removable brush or sponge can be used.
Regarding Claim 16, Frankel as modified above discloses the claimed invention, except a sponge attachment removably securable to the second end.
Hecht teaches a sponge (fig. 3) attachment (15) removably securable (retained by spring clips, p. 1 l 56-60) to a second end (fig. 3).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the nozzle, as disclosed by Frankel as modified above, by using a sponge, as taught by Hecht, for the purpose of inserting a cake of soap between upper and lower portions of a nozzle and this will result in a good lather as the rough sponge engages the soap in a rotary motion (p 1 l 91-102).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753